Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 1 of 19

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

JASMINE COLON ; CIVIL ACTION
3216 Holyoke Road :
Philadelphia, PA 19114 :
Plaintiff, : NO.
-VS- :
PHILADELPHIA POLICE : PLAINTIFF REQUESTS

DEPARTMENT A TRIAL BY JURY
750 Race Street i
Philadelphia, PA 19106
and
CITY OF PHILADELPHIA
1515 Arch Street,
Philadelphia, PA 19103
and
TONY WOO (Supervisor)
Defendants.

Plaintiff, Jasmine Colon, by and through undersigned counsel hereby files this Civil Action
Complaint against Defendants, Philadelphia Police Department, City Of Philadelphia, and Tony
Woo (individually) (collectively “Defendants”) and upon information and belief avers the
following:

PARTIES

1. Plaintiff, Jasmine Colon (“Ms. Colon” or “Plaintiff’) is an adult individual who
resides in the Commonwealth of Pennsylvania with an address for the purposes of service at 3216
Holyoke Road, Philadelphia, Pennsylvania, 19114.

ie Defendant, Philadelphia Police Department is a municipal organization organized
and existing under the laws of the Commonwealth of Pennsylvania with an address for the

purposes of service at 750 Race Street, Philadelphia, Pennsylvania 19106.
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 2 of 19

3, Defendant, City of Philadelphia is a municipal corporation organized and existing
under the laws of the Commonwealth of Pennsylvania with an address for the purposes of service
at 1515 Arch Street, Philadelphia, Pennsylvania 19103.

4, Defendant, Tony Woo (individually) is an adult individual who resides in the
Commonwealth of Pennsylvania with a business address for the purposes of service at 750 Race
Street, Philadelphia, Pennsylvania 19106.

5. At all times relevant to this Civil Action, Defendant Tony Woo was an employee
of Defendants, Philadelphia Police Department and City of Philadelphia and held the position of
Sergeant and was therefore a supervisor of Plaintiff, Jasmine Colon.

NATURE OF THE CASE

6. Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as
codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of
1991, Pub. L. No. 102-166 (“Title VIT’)); 42 U.S.C. § 1983 based upon the continuing violations
of Plaintiffs’ rights under the Fourth, Fifth and Fourteenth Amendments to the United States
Constitution; the Pennsylvania Human Relations Act, as amended, 43 P.S. §§ 951, ef. seq.
(“PHRA”); under the laws of the Commonwealth of Pennsylvania; and under the Philadelphia Fair
Practices Ordinance, § 9-1100 ef. seg. (“PFPO”), and seeks damages to redress injuries Plaintiff

suffered as a result of discrimination and retaliation.
JURISDICTION AND VENUE

7. This action involves a Question of Federal Law under Title VII of the Civil Rights

Act of 1964 and 42 U.S.C. § 1983.
8. The honorable Court also has supplemental jurisdiction over the Commonwealth

Law and Municipal Causes of Action.
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 3 of 19

9. Venue is proper in the Eastern District of Pennsylvania as Plaintiff was employed
by Defendants and worked in Philadelphia County where the discrimination complained of
occurred.

10. On or about August 2, 2018, Plaintiff filed charges with the Equal Employment
Opportunity Commission (“EEOC”) against Defendants as set forth herein. Plaintiff's Charge of
Discrimination was then cross-filed at the Pennsylvania Human Relations Commission.

11. On or about August 7, 2018, the EEOC issued Plaintiff a Dismissal and Notice of
Rights.

12. This action is commenced within ninety (90) days of receipt of the Dismissal and
Notice of Rights. iskpt

MATERIAL FACTS

13. Plaintiff seeks damages for injuries caused by Defendants sexual harassment and retaliation
for reporting the same.

14. Defendant, Tony Woo is a Sergeant in the Philadelphia Police Department who on
February 20, 2018, was assigned to the 6" District.

15. At all times material to this Charge, Plaintiff, Jasmin Colon was employed by
Defendants as a Philadelphia Police Officer.

16. At all times material to this Civil Action, Plaintiff, Jasmin Colon possessed the
education, skill, training, and experience required to execute her duties as a Philadelphia Police
Officer.

17. Defendants claim to enforce Directive 8.7 which is Defendants’ Equal Employment
Complaint Procedures. Directive 8.7 includes a pledge to impose appropriate disciplinary action
up to and including dismissal, against any employee, supervisor, or administrator who engages in prohibited

conduct.
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 4 of 19

18. Directive 8.7 specifically identifies prohibited conduct as discrimination and/or harassment
based on sex, sexual orientation, and gender identity and states that “all actions and deeds by members of this
Department shall be consistent with all laws, Civil Service Regulations, and mandates of the Constitution of
the United States, the Commonwealth of Pennsylvania, the City of Philadelphia Home Rule Charter and the
Philadelphia Police Department concerning equal employment issues,”

19. Plaintiff, Jasmin Colon began her employment as a Philadelphia Police Officer on
August 11, 2008, when Ms. Colon joined the Philadelphia Police Academy.

20. Plaintiff, Jasmin Colon graduated from the Philadelphia Police Academy on March 20, 2009.

21 Both Plaintiff, Jasmin Colon and Defendant, Sergeant Tony Woo attended the Philadelphia
Police Academy at the same time.

ao. Ator around February 20, 2018, there was a fire in the 6" District. Defendant, Sergeant Tony
Woo was stationed at the 6" District during this time.

23. Because of the fire, additional police officers were needed in the 6" District. Therefore,
Defendant, Sergeant Tony Woo called the 22™ District by telephone and requested that officers from the 22™
District assist in the 6" District.

24. On February 20, 2018, when Defendant, Sergeant Tony Woo placed the call to the 22™
District, Plaintiff, Jasmine Colon was assigned to the 22™ District, and received Sergeant Tony Woo’s call.

25, Following protocol and procedures, Plaintiff, Jasmine Colon forwarded the call to Corporal
James Bynum, her superior officer at the 22™ District where Jasmin Colon was stationed.

26, Plaintiff, Jasmine Colon had not spoken to Defendant, Tony Woo in several years prior to
February 20, 2018. Accordingly, Plaintiff, Jasmin Colon and Defendant, Tony Woo exchanged text
messages that evening.

27. Defendant, Tony Woo suggested by text that Plaintiff, Jasmine Colon visit him at the 6™

District when Ms. Colon finished her shift at the 22" District.
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 5 of 19

28. Plaintiff, Jasmine Colon agreed to stop by the 6™ Philadelphia Police District after she
completed her shift at the 22" District.

29. Upon arrival at the 6" District, Defendant, Tony Woo met Plaintiff, Jasmine Colon in the
Philadelphia Police Parking lot, which is a police parking lot designated for Philadelphia Police Officers and
employees of the Philadelphia Police Department.

30. Defendant, Sergeant Tony Woo was in full uniform during the meeting at the 6" District’s
Philadelphia Police Department Parking lot.

a1, Plaintiff, Jasmine Colon got out of her car and Defendant, Sergeant Tony Woo approached
Plaintiff, Jasmine Colon and greeted her with a hug.

32. Plaintiff, Jasmine Colon and Defendant, Sergeant Tony Woo chatted for a few minutes when
the conversation became inappropriate as Defendant, Sergeant Tony Woo began to confess long held
romantic feelings for Plaintiff, Jasmine Colon.

33, Plaintiff, Jasmine Colon visited Sergeant Tony Woo at the 6" Police District purely in a
professional capacity to discuss work and to catch up. Accordingly, when the conversation turned personal,
Plaintiff, Jasmine Colon immediately felt uncomfortable.

34. Plaintiff, Jasmine Colon explained to Defendant, Sergeant Tony Woo that she recently gave
birth to twin boys and was engaged to marry the father of her children. Plaintiff, Jasmine Colon hoped this
information would help Defendant, Sergeant Tony Woo understand that he was being inappropriate by
confessing romantic feelings for Plaintiff, Jasmine Colon.

35. Defendant, Sergeant Tony Woo was not dissuaded and continued his inappropriate romantic
confession.

36. Plaintiff, Jasmine Colon’s feeling of discomfort turned to shock and she steered the

conversation toward its conclusion.
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 6 of 19

37. As Plaintiff, Jasmine Colon said goodbye to Defendant, Sergeant Tony Woo, it appeared
Defendant, Sergeant Tony Woo was attempting another hug, when he turned his head to kiss Plaintiff,
Jasmine Colon on her lips.

38. Plaintiff, Jasmine Colon pulled away in shock, disbelief, and fear.

39. Defendant, Sergeant Tony Woo said, “I am sorry, let me try that again,” and grabbed
Plaintiff, Jasmine Colon for another embrace.

40, Plaintiff, Jasmine Colon noted an increased feeling of violence and aggression in Defendant,
Sergeant Tony Woo’s behavior and froze.

41. As Defendant, Sergeant Tony Woo squeezed Plaintiff, Jasmine Colon toward him, he
grabbed Plaintiff, Jasmine Colon’s hand and placed it on his crotch.

42. Plaintiff, Jasmine Colon met force when she attempted to pull her hand away.

43. Plaintiff, Jasmine Colon was finally able to escape, and she got in her car and drove away.
Plaintiff, Jasmine Colon drove home in fear, shock, and disbelief.

44. For the next few weeks Plaintiff, Jasmine Colon attempted to continue working as if nothing
had occurred.

45, Philadelphia Police Officer, Rene Sanders noticed that something was wrong with Plaintiff,
Jasmine Colon and asked Plaintiff, Jasmine Colon if anything was wrong.

46. Plaintiff, Jasmine Colon informed Police Officer Sanders that she had been sexually
assaulted by a superior Philadelphia Police Officer.

47. Pursuant to informing Police Officer Sanders, Plaintiff, Jasmine Colon resolved to report the
incident and thus informed Corporal James Bynum at the 22" District where she was assigned.

48. When Corporal James Bynum learned that Police Officer Plaintiff, Jasmine Colon was
sexually assaulted by another Philadelphia Police officer, he suggested that they wait several days to ask

Lieutenant Stacy Harris how to proceed.
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 7 of 19

49. Upon reporting the sexual assault to Lieutenant Harris, Plaintiff, Jasmine Colon was directed
to the Internal Affairs Division of the Philadelphia Police Department.

50. Plaintiff, Jasmine Colon reported the sexual assault to the Internal Affairs Division of the
Philadelphia Police Department about one (1) month after February 20, 2018.

51. Upon learning that a Sergeant in the Philadelphia Police Department used his superior rank
to lure another Philadelphia Police officer to the Philadelphia Police Parking lot at the 6" District with the
intention of sexually assaulting her, the Internal Affairs Division confiscated Plaintiff, Jasmine Colon’s
cellular phone.

52. The Internal Affairs Division of the Philadelphia Police Department reacted to Plaintiff,
Jasmine Colon’s report of a sexual assault at the 6" District by blaming Plaintiff, Jasmine Colon.

53. Upon learning about the sexual assault, the Internal Affairs Division asked Plaintiff, Jasmine
Colon why she waited to report it.

54, Plaintiff, Jasmine Colon believed she was safe in reporting the sexual assault to the Internal
Affairs Division of the Philadelphia Police Department.

55. Within weeks of reporting the sexual assault to Internal Affairs, police officers at the 22™
District where Plaintiff, Jasmine Colon was assigned began receiving notices from the Internal Affairs
Division.

56. These notices from the Internal Affairs Division instructed the police officers who received
them to report to the Internal Affairs Division to give statements.

57. Many of the police officers that received these notices had little or nothing to do with the
February 20, 2018 sexual assault,

58.  Uponinformation and belief, every person who worked in the 22 District Operations Room

received the notice from Internal Affairs.
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 8 of 19

59. Plaintiff, Jasmine Colon believed that Internal Affairs was investigating the February 20,
2018 sexual assault.

60. As the Internal Affairs Division begs taking statements from every person who worked in
the 22" District’s Operations Room, Plaintiff, Jasmine Colon realized that the Internal Affairs Division was
not investigating the sexual assault.

61. Instead of investigating the February 20, 2018 sexual assault, the Internal Affairs Division
decided to investigate whether Charging Party, MS. COLON, left work four (4) hours early on February 20,
2018.

62. Instead of investigating the fact that a Sergeant in the Philadelphia Police Department
sexually assaulted a lower ranking officer, on Philadelphia Police Department property, Internal Affairs chose
to investigate the victim, Plaintiff, Jasmine Colon, for possibly leaving work four (4) hours early prior to being
sexually assaulted.

63. Philadelphia Police Department, Internal Affairs Division officers behaved as though the
crucial issue worth investigating was the documentation related to the 22™ District’s time keeping procedures
related to Plaintiff, Jasmine Colon schedule. At no time did Defendants perform a meaningful investigation
into the sexual assault.

64. Shortly after Internal Affairs sent notices of their investigation to every person who worked
in the 22™ District’s Operations Room, Plaintiff, Jasmine Colon was subjected to a hostile work environment,
discrimination, and retaliation.

65. Officers who worked at the 22 District made comments to Plaintiff, Jasmine Colon

including but not limited to:

e ‘What did you think was going to happen;”

e ‘“T hope your fiancé re-thinks marrying you;”
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 9 of 19

e ‘YT hope your fiancé knows you are a cheater;”
e “Why would you even report it;”

e “Put your big girl panties on;”

e “Suck it up;”

e “Keep your mouth shut;”

e “Bea big girl.”

66. The way in which Defendants mismanaged Plaintiffs reports of being sexually assaulted
resulted in the event becoming daily gossip where Plaintiff, Jasmine Colon was forced to work every day.

67. Plaintiff, Jasmine Colon went from rarely using sick-time to using weeks of sick-time to
avoid being subjected to hostility, discrimination, and retaliation in the workplace.

68. Plaintiff, Jasmine Colon experienced an onset of panic attacks subject to the February 20,
2018 sexual assault and the resulting hostility, discrimination and retaliation in the workplace.

69. Because of the onset of panic attacks subject to the February 20, 2018 sexual assault and
resulting hostility, discrimination and retaliation in the workplace, Plaintiff, Jasmine Colon was forced to see
a therapist and psychologist.

70. Because of the onset of panic attacks subject to the February 20, 2018 sexual assault and
resulting hostility, discrimination and retaliation in the workplace, Plaintiff, Jasmine Colon was prescribed
Lorazepam.

7A. Because of the onset of panic attacks subject to the February 20, 2018 sexual assault and
resulting hostility, discrimination and retaliation in the workplace, Plaintiff, Jasmine Colon’s therapist
recommended Plaintiff, Jasmine Colon take a leave of absence.

72. Due to the hostility, discrimination and retaliation Plaintiff, Jasmine Colon experienced

from Defendants and Plaintiff, Jasmine Colon’s co-workers at the 22™ District, Plaintiff, Jasmine Colon
Case 2:18-cv-04769-JDW Document 1 Filed 11/04/18 Page 10 of 19

requested to be detailed out of the 22™ District.

73. Plaintiff, Jasmine Colon was detailed out of the 22™ District on June 18, 2018.

74. Upon being Detailed out of the 22 District, Plaintiff, Jasmine Colon was still assigned to
the 22" District according to her employment records, however, Plaintiff, Jasmine Colon worked at the 16"
District.

75. The Philadelphia Police Department managed, investigated, and responded to the report of
a sexual assault in the workplace by blaming the victim and initiating actions that resulted in hostility,
discrimination and retaliation against the victim, Plaintiff, Jasmine Colon.

76. The Philadelphia Police Department responded to a report of sexual assault in the
workplace by investigating the victim instead of the underlying incident. This is indicative of Philadelphia
Police Department internal policies and procedures and is representative of the systemic breakdown of the
entire Department.

hh No criminal charges were ever brought against Sergeant Tony Woo.

78. No meaningful investigation was ever performed.

79. Defendant, Sergeant Tony Woo experienced no meaningful discipline and still works for
the Philadelphia Police Department today.

80. As a result of Defendants’ conduct Plaintiffhas been extremely humiliated, degraded,
victimized, embarrassed, and emotionally distressed.

81. As a result of Defendants’ conduct Plaintiff was subjected to discriminatory treatment and
retaliation, and continues to suffer severe emotional distress and physical ailments.

82. As aresult of Defendants’ conduct Plaintiff has been subjected to discriminatory and
retaliatory conduct, and suffers from regular panic attacks. Plaintiff has difficulty sleeping and eating.

83. Defendants conduct has been malicious, willful, outrageous, and conducted with full

knowledge of the law, and Plaintiff demands Punitive Damages against all Defendants jointly and severally.
Case 2:18-cv-04769-JDW Document 1 Filed 11/04/18 Page 11 of 19

84. Defendants have established a pattern and practice of discrimination, retaliation, and
harassment through their actions.

85. The discrimination and retaliation will continue beyond the date of this complaint, and as
such, Plaintiff makes a claim for all continuing future harassment and retaliation.

86. The above are just some of the examples of unlawful and discrimination and retaliation to
which Plaintiff was subjected.

87. Defendants constructively discharged Plaintiff by making her working conditions
So onerous, abusive, and intolerable that no person in Plaintiff's shoes would have been expected
to continue working under such conditions and such that Plaintiff's resignation was void of free
will.

88. As a result of Defendants’ conduct, Plaintiff was caused to sustain serious and
permanent personal injuries, including permanent psychological injuries.

89. Plaintiff suffers from anxiety, fear, and nightmares relating to Defendants and Defendants’
employees conduct. Plaintiff is unable to sleep or eat.

90, As a result of Defendants’ conduct, Plaintiff has been humiliated, degraded,
victimized, embarrassed and emotionally distressed.

91. As aresult of the acts and conduct complained of herein, Plaintiff has suffered and
will continue to suffer a loss of income, a loss of salary, bonuses, benefits and other compensation,
which such employment entails. Plaintiff has also suffered future pecuniary losses, emotional
pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary
losses. Plaintiff has further experienced severe emotional and physical distress.

92. Plaintiff claims a continuous practice of discrimination and claims a continuing

violation and makes all claims herein under the continuing violations doctrine.
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 12 of 19

93. The Defendants have exhibited a pattern and practice of not only discrimination but
also retaliation.

94. Plaintiff claims that Defendants discriminated against Plaintiff because of
Plaintiff's sex and gender and because Plaintiff complained and opposed the unlawful conduct of
Defendants related to Plaintiff’s protected class.

95. Plaintiff further claims aggravation, activation, and exacerbation of any pre-
existing condition.

96. Plaintiff claims unlawful constructive discharge and/or unlawful actual discharge
and also seeks reinstatement.

FIRST CAUSE OF ACTION

DISCRIMINATION UNDER TITLE VII
(against corporate Defendants only)

97. Plaintiff, Jasmine Colon, hereby incorporates all allegations contained in
paragraphs one (1) through ninety-six (96) as fully as if they were set forth at length.

98. This claim is authorized and instituted pursuant to the provisions of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief based upon
the unlawful employment practices of the above-named Defendants. Plaintiff complains of
Defendants’ violation of Title VII's prohibition against discrimination in employment based, in
whole or in part, upon an employee's gender.

99. SEC. 2000e-2. [Section 703] states as follows:

(a) Employer practices

It shall be an unlawful employment practice for an employer -

(1) to fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual’s race, color,
religion, sex, or national origin; or

(2) to limit, segregate, or classify his employees or applicants for employment in
any way which would deprive or tend to deprive any individual of employment
opportunities or otherwise adversely affect his status as an employee, because of
Case 2:18-cv-04769-JDW Document 1 Filed 11/04/18 Page 13 of 19

such individual’s race, color, religion, sex, or national origin.

100. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

§2000¢ et seq., by discriminating against Plaintiff because of her sex and gender.

SECOND CAUSE OF ACTION
RETALIATION UNDER TITLE VU
(against corporate Defendants only)

101. Plaintiff, Jasmine Colon, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred (100) as fully as if they were set forth at length.
102. — Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a) provides that

it shall be an unlawful employment practice for an employer:

“(1) to, ..discriminate against any of his employees. ..because [s]he has opposed any
practice made an unlawful employment practice by this subchapter, or because [s]he
has made a charge, testified, assisted, or participated in any matter in an
investigation, proceeding, or hearing under this subchapter.”

103. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e e¢
seq. by retaliating against Plaintiff with respect to the terms, conditions, and/or privileges of his employment

because of his opposition to and reporting of the unlawful employment practices of Defendants.

THIRD CAUSE OF ACTION
42 U.S.C. §1983
VIOLATIONS OF EQUAL PROTECTION CLAUSE
RIGHT TO BE SECURE FROM UNREASONABLE SEIZER
(against all named Defendants)

104. Plaintiff, Jasmine Colon, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-three (103) as fully as if they were set forth at length.

105. 42U.S.C. Section 1983 stated:

“Every person who, under color of any statute, ordinance, regulation, custom,
or usage, of any State or Territory or the District of Columbia, subjects, or
causes to be subjected, any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the party
injured in an action at law, suit in equity, or other proper proceeding for
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 14 of 19

redress, except that in any action brought against a judicial officer for an act
or omission taken in such officer’s judicial capacity, injunctive relief shall
not be granted unless a declaratory decree was violated or declaratory relief
was unavailable. For the purposes of this section, any Act of Congress
applicable exclusively to the District of Columbia shall be considered to be a
statute of the District of Columbia.”

106. Defendants and their employees and agents violated Plaintiffs’ Fourth Amendment rights
to be free from unreasonable seizure.

107. Defendants acted under color of state law to violate the plaintiff's rights to equal protection
and due process of law. Defendants’ unlawful actions were done with the specific intent to deprive Plaintiff
of her constitutional right to be free from unreasonable seizer and to enjoy equal protection under the laws.

108. Defendants also violated Plaintiff's rights under Title VII of the Civil Rights Act of

1964 through discrimination and retaliation for reporting said discrimination.

FOURTH CAUSE OF ACTION
DISCRIMINATION UNDER STATE LAW
(against all named Defendants)

109. Plaintiff, Jasmine Colon, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-eight (108) as fully as if they were set forth at

length.
110. The PHRA § 955 provides that it shall be an unlawful discriminatory practice:

"(a) For any employer because of the race, color, religious creed, ancestry,
age, Sex, national origin or non-job related handicap or disability or the use
of a guide or support animal because of the blindness, deafness or physical
handicap of any individual or independent contractor, to refuse to hire or
employ or contract with, or to bar or to discharge from employment such
individual or independent contractor, or to otherwise discriminate against
such individual or independent contractor with respect to compensation,
hire, tenure, terms, conditions or privileges of employment or contract, if
the individual or independent contractor is the best able and most competent
to perform the services required."

111. Defendants engaged in an unlawful discriminatory practice by discriminating

against the Plaintiff because of Plaintiff's disability.
Case 2:18-cv-04769-JDW Document 1 Filed 11/04/18 Page 15 of 19

112. Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of the PHRA § 955,

FIFTH CAUSE OF ACTION
RETALIATION UNDER STATE LAW
(against corporate Defendants only)

113. Plaintiff, Jasmine Colon, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-twelve (112) as fully as if they were set forth at
length.

114. PHRA § 955(d) provides that it shall be an unlawful discriminatory practice: " For
any person, employer, employment agency or labor organization to discriminate in any manner
against any individual because such individual has opposed any practice forbidden by this act, or
because such individual has made a charge, testified or assisted, in any manner, in any
investigation, proceeding or hearing under this act."

115. Defendants engaged in an unlawful discriminatory practice by discharging,
retaliating, and otherwise discriminating against the Plaintiff because of Plaintiff's opposition to

the unlawful employment practices of Plaintiff's employer.

SIXTH CAUSE OF ACTION
DISCRIMINATION UNDER STATE LAW
(against all named Defendants)

116. Plaintiff, Jasmine Colon, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-fifteen (115) as fully as if they were set forth at
length.

117. PHRA § 955(e) provides that it shall be an unlawful discriminatory practice: " For

any person, employer, employment agency, labor organization or employee, to aid, abet, incite,
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 16 of 19

compel or coerce the doing of any act declared by this section to be an unlawful discriminatory
practice, or to obstruct or prevent any person from complying with the provisions of this act or
any order issued thereunder, or to attempt, directly or indirectly, to commit any act declared by
this section to be an unlawful discriminatory practice."

118. Defendants engaged in an unlawful discriminatory practice in violation of PHRA
§955(e) by committing assault and battery, aiding, abetting, inciting, compelling and coercing

the discriminatory conduct.

SEVENTH CAUSE OF ACTION
DISCRIMINATION UNDER
PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against all named Defendants)

119. Plaintiff, Jasmin Colon, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-eighteen (118) as fully as if they were set forth
at length.

120. The Philadelphia Fair Practices Ordinance § 9-1103(1) provides that "It shall be
an unlawful discriminatory practice: “It shall be an unlawful employment practice to deny or
interfere with the employment opportunities of an individual based upon his or her race,
ethnicity, color, sex (including pregnancy, childbirth, or a related medical condition), sexual
orientation, gender identity, religion, national origin, ancestry, age, disability, marital status,
familial status, genetic information, or domestic or sexual violence victim status, including,
but not limited to, the following: (a) For any employer to refuse to hire, discharge, or
otherwise discriminate against any individual, with respect to tenure, promotions, terms,
conditions or privileges of employment or with respect to any matter directly or indirectly

related to employment."
Case 2:18-cv-04769-JDW Document 1 Filed 11/04/18 Page 17 of 19

121. Defendants engaged in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1103(1) by creating and maintaining
discriminatory working conditions, and otherwise discriminating against Plaintiff because of
Plaintiffs disability.

122. Plaintiff hereby makes a claim against Defendants under all of the applicable
paragraphs of Philadelphia Fair Practices Ordinance Chapter 9-1100.

EIGHTH CAUSE OF ACTION
RETALIATION UNDER THE

PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against all named Defendants)

123. Plaintiff, Jasmin Colon, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-twenty-two (122) as fully as if they were set forth
at length.

124. The Philadelphia Fair Practices Ordinance § 9-1103(1)(g) provides that it shall be
unlawful discriminatory practice: " For any person to harass, threaten, harm, damage, or
otherwise penalize, retaliate or discriminate in any manner against any person because he, she or
it has complied with the provisions of this Chapter, exercised his, her or its rights under this
Chapter, enjoyed the benefits of this Chapter, or made a charge, testified or assisted in any
manner in any investigation, proceeding or hearing hereunder.”

125. Defendants engaged in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1103(1)(g) by discriminating against the Plaintiff

because of Plaintiff's opposition to the unlawful employment practices of Plaintiff's employer.
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 18 of 19

NINTH CAUSE OF ACTION
DISCRIMINATION UNDER
PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against all named Defendants)

126. Plaintiff, Jasmine Colon, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-and-twenty-five (125) as fully as if they were set forth
at length.

127. The Philadelphia Fair Practices Ordinance § 9-1103(1)(h) provides that it shall be
unlawful discriminatory practice: "For any person to aid, abet, incite, induce, compel or coerce
the doing of any unlawful employment practice or to obstruct or prevent any person from
complying with the provisions of this Section or any order issued hereunder or to attempt
directly or indirectly to commit any act declared by this Section to be an unlawful employment
practice."

128. Defendants engaged in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1 103(1)(h) by aiding, abetting, inciting, compelling

and coercing the above discriminatory, unlawful and retaliatory conduct.

JURY DEMAND

Plaintiff requests a jury trial on all issues to be tried.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

in an amount to be determined at the time of trial plus interest, punitive damages, liquidated
Case 2:18-cv-04769-JDW Document1 Filed 11/04/18 Page 19 of 19

damages, statutory damages, attorneys’ fees, costs, and disbursements of action; and for such

other relief as the Court deems just and proper.

    

Set¥D. on, "Esqul
1845 Walnut Street, Suite 1600
Philadelphia, Pennsylvania 19103
Phone: 215.391.4790

Email: seth@dereksmithlaw.com

DATED: November 5, 2018
